Citation Nr: 0605130	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  01-06 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased initial evaluation for 
degenerative disc disease of the cervical spine, rated 20 
percent from January 14, 1999, and 40 percent from January 
19, 2005.


REPRESENTATION

Appellant represented by:	National Association of Black 
Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from May 1981 to 
March 1988.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that granted service connection for 
degenerative disc disease of the cervical spine and assigned 
an initial rating of 20 percent from January 14, 1999.  The 
veteran continued his appeal after the March 2005 rating 
decision increased the initial disability evaluation to 40 
percent from January 19, 2005.

The veteran testified at a RO hearing is October 1999 and a 
Board hearing held at the RO in June 2005.  A transcript (T) 
of each hearing has been associated with the claims file. 

At the Board hearing, the veteran emphasized that he was 
seeking a total disability rating based on individual 
unemployability (IU) and he provided relevant testimony (T 3, 
10-18).  The RO appears to have recently started the initial 
development of this claim.  The IU claim is not inextricably 
intertwined with the initial rating determination that is 
properly before the Board at this time.  


FINDINGS OF FACT

1.  On a facts found basis, prior to June 10, 2003, the 
degenerative disc disease of the cervical spine was 
objectively manifested by demonstrable limitation of motion 
or satisfactory evidence of painful motion that was not more 
than moderate in severity; there were no objective neurologic 
manifestations such as sensory loss or motor impairment.

2.  On a facts found basis, from June 10, 2003, the objective 
manifestations of degenerative disc disease of the cervical 
spine are painful and appreciably limited range of motion in 
all planes that was moderately severe, with additional 
impairment from weakened movement and excess fatigability 
objectively demonstrated due to pain; there was no 
established neurologic deficit related to the cervical spine 
degenerative disc disease or evidence of incapacitating 
episodes.  

3.  On a facts found basis, from January 19, 2005, the 
objective manifestations of degenerative disc disease of the 
cervical spine are painful and appreciably limited range of 
motion in all planes, with forward flexion limited to 5-15 
degrees, additional impairment from weakened movement and 
excess fatiguability that produce severe functional 
impairment due to pain; there is no definite radiculopathy or 
radicular symptoms or clinical evidence of myopathic signs, 
incapacitating episodes or more than severe intervetebral 
disc syndrome (IDVS).


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for degenerative disc disease of the cervical spine 
have not been met prior to June 10, 2003.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5290, 5293 (2001).

2.  The criteria for an initial rating of 30 percent for 
degenerative disc disease of the cervical spine have been met 
from June 10, 2003.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5290, 5293 (effective prior to September 23, 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (effective September 26, 2003, 
adding Diagnostic Codes 5235 to 5243).

3.  The criteria for an initial rating of 40 percent for 
degenerative disc disease of the cervical spine before 
January 19, 2005, or a rating in excess of 40 percent 
thereafter have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5243 (effective September 26, 2003, adding Diagnostic 
Codes 5235 to 5243).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Regarding the initial rating for degenerative disc disease of 
the cervical spine, in such circumstances, under 38 U.S.C.A. 
§ 7105(d), upon receipt of a notice of disagreement in 
response to a decision on a claim, the "agency of original 
jurisdiction" must take development or review action it 
deems proper under applicable regulations and issue a 
statement of the case if the action does not resolve the 
disagreement either by a grant of the benefits sought or 
withdrawal of the notice of disagreement.  The VA General 
Counsel held recently that if, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue, such as the 
initial evaluation.  VAOPGCPREC 8-03.  

However, a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO provided the veteran with 
notice of the VCAA initially in July 2001, after the initial 
decision in the claim.  Therefore, the timing requirement of 
the notice as set forth in Pelegrini was not met as 
contemplated in the VA General Counsel precedent, but to 
decide the appeal would not be prejudicial to the claimant.  
The timing of the notice does not alone establish any 
prejudice to the appellant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  Here, the veteran was given ample 
opportunity to provide additional evidence and effectively 
participate in the development of the claim.  The development 
viewed in its entirety indicates VA has completed the 
essential development and procedural steps outlined in the VA 
General Counsel's precedent opinion.  

For example, the initial rating determination for 
degenerative disc disease of the cervical spine was in 
December 2000.  The veteran was issued development assistance 
through the December 2000 and March 2005 rating decisions, 
the July 2001 statement of the case, and the December 2003 
and March 2005 supplemental statements of the case.  The RO 
sent him VCAA notice letters in July 2001 and December 2004.  
Relevant VA treatment records and private treatment records 
were obtained and the RO completed several VA examinations in 
connection with the claim that contained information adequate 
for rating purposes.  

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1) and it was adequately 
expressed on page 2 of the December 2004 VCAA notice letter.  

When considering the notification letters, the rating 
decisions on appeal and the statements of the case, as a 
whole, the Board finds that he was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004).  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been satisfied in this case, any error in not 
providing a single notice to the appellant covering all 
content requirements prior to the initial determination is 
harmless error.  See Mayfield, supra, noting the factors of 
essential fairness of the adjudication and whether the 
claimant had a meaningful opportunity to participate 
effectively in the processing of the claim are relevant where 
VCAA notice occurs after the initial adjudication.  The 
record shows that the RO completed extensive development of 
the claim and sought the veteran's participation through its 
duty to assist correspondence.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The assistance provided by VA 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  The veteran was 
provided VA examinations and the RO obtained relevant 
treatment records.  The veteran also testified at an RO 
hearing and a Board hearing in this matter.  Thus, the Board 
finds the development is adequate when read in its entirety 
and that it satisfied the obligations established in the 
VCAA.  In summary, the Board finds that reasonable efforts 
have been made to assist the veteran in obtaining evidence 
necessary to substantiate the initial rating claim.  


Analysis

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue.  See 
Powell v. West, 13 Vet. App. 31 (1999), Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, where as here the claim is for 
a greater original rating after an initial award of service 
connection, all of the evidence submitted in support of the 
veteran's claim is to be considered.  In initial rating 
cases, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999); 38 C.F.R. §§ 3.400, 4.2.

This appeal is based on a December 2000 rating decision, and 
the veteran's claim requires a review of both versions of the 
rating criteria for the cervical spine and IVDS as the RO has 
considered these rating schemes.  Where, as here, the amended 
regulations expressly provide for an effective date, and do 
not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  See generally 38 U.S.C.A. § 
5110(g) (West 2002).  DeSousa v Gober, 10 Vet. App. 461, 467 
(1997).  See also McCay v. Brown, 9 Vet. App. 183, 187 (1996) 
("plain language of section 5110(g) prohibits a retroactive 
award prior to the effective date of the legislation"), 
aff'd, 106 F.3d 1577 (Fed. Cir. 1997).  See also VAOPGCPREC 
3-2000 and 7-2003.  The newly published criteria for the 
spine and IVDS offer substantive revision and are seen as 
more favorable to the appellant than the rating provisions 
previously in effect and thus choosing between the versions 
is a material consideration here.  Bernard v. Brown, 4 Vet. 
App. 384 (1993), see also VAOPGCPREC 3-00.  

Deleted were comparative terms such as "pronounced" or 
"severe" that existed in the former criteria for 
intervertebral disc syndrome, and adding objective and 
quantifiable criteria primarily limitation of motion 
specified in specific or combined degrees of motion for the 
spine permitted more consistent evaluation based on objective 
criteria.  However, the revised criteria cannot be applied 
earlier than their effective date, which in this case is in 
late September 2002 for intervertebral disc syndrome and late 
September 2003 for the spine criteria and would apply to only 
a brief portion of the appeal period.  Bernard, supra. and 
VAOPGCPREC 3-00.  

Before September 23, 2002, Diagnostic Code 5293, pertaining 
to IVDS, provided a 20 percent evaluation for a disability 
that was moderate; recurring attacks.  A 40 percent rating 
was provided for severe disability manifested by reoccurring 
attacks with intermittent relief.  A 60 percent rating was 
provided for intervertebral disc syndrome productive of 
pronounced disability, "with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief."  38 C.F.R. § 4.71a, Diagnostic 
Code 5293. 

Under the revisions to Code 5293, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  With incapacitating episodes having a total 
duration of at least six weeks during the past 12 months, 
rate at 60 percent; with incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, rate at 40 percent.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  See Amendment to Part 4, 
Schedule for Rating Disabilities, Effective September 23, 
2002; See 67 Fed. Reg. 54345-54349 (August 22, 2002).  

The rating schedule amendments effective September 26, 2003, 
instituted a general rating formula for evaluating diseases 
and injuries of the spine, including spinal stenosis under 
Diagnostic Code 5238, degenerative arthritis of the spine 
under Diagnostic Code 5242, and intervertebral disc syndrome 
under Diagnostic Code 5243.  See 68 Fed. Reg. 51,454, 51,456-
57 (Aug. 27, 2003).  Although the latest amendment purported 
to make only editorial, not substantive changes to the 
criteria for evaluating IVDS that became effective in 2002, 
the notes defining incapacitating episode and chronic 
orthopedic and neurologic manifestations were deleted.  
However, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
were still to be separately rated under an appropriate 
diagnostic code.  Id. at 51,456, Note (1).  

Under the former rating criteria, limitation of motion of the 
cervical spine was rated as follows: severe, 30 percent, 
moderate, 20 percent, and slight, 10 percent.  Diagnostic 
Code 5290.  There was no standardized range of motion for the 
cervical spine included in the prior version of the rating 
schedule.  38 C.F.R. § 4.71 (2001).  Under the new general 
rating formula for diseases and injuries of the spine, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees.  The current version of the 
rating scheme also provides a 30 percent evaluation for 
limitation of forward flexion of the cervical spine to 15 
degrees or less.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  

The current and former versions of the regulations provide a 
40 percent evaluation for unfavorable ankylosis of the 
cervical spine and a 30 percent evaluation is provided for 
favorable ankylosis of the cervical spine.  Although 
potentially applicable, there is no report of ankylosis or 
bony fixation of the cervical spine at any time during the 
initial rating period, so there is no need to elaborate 
further on the application of this alternative rating scheme.  

Also pertinent to the evaluation of IVDS is VAOPGCPREC 36-97, 
wherein it was noted that IVDS involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury, and that where less than the maximum 
evaluation under Diagnostic Code 5293 based upon 
symptomatology which includes limitation of motion, 
consideration must be given to the extent of the disability 
under 38 C.F.R. §§ 4.40 and 4.45, even where the rating 
corresponds to the maximum rating under another applicable 
diagnostic code pertaining to limitation of motion.

The Board relies on the criteria for IVDS and limitation of 
motion for the cervical spine since both are applicable 
rating schemes that offer the potential for a higher initial 
evaluation.  Furthermore, orthopedic manifestations are a 
more obvious component in the current IVDS rating scheme, 
although according to the cited VA General Counsel opinion, 
limitation of motion was a factor under the former version of 
the IVDS rating criteria.  The RO considered all potentially 
applicable rating schemes for the cervical spine as reflected 
in the March 2005 supplemental statement of the case where it 
considered separate evaluations for orthopedic and neurologic 
manifestations as provided for in the revised criteria for 
IVDS.  Thus, this is not a situation where an apparent 
harmless shifting of diagnostic codes may create confusion as 
to the criteria employed in a disability evaluation and the 
extent of the service-connected pathology.  See, e.g., 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  See also 
38 C.F.R. §§ 4.2, 4.21.  The rating guidance instructs that 
alterative rating schemes should be considered to determine 
the appropriate evaluation.  

Concerning the veteran's cervical spine disability, upon 
review of the record the Board concludes that it does not 
warrant the assignment of a higher initial evaluation prior 
to June 10, 2003.  There appears to be no reasonable dispute 
as to whether a higher initial rating than 20 percent is 
applicable in view of the findings reported on the 
comprehensive VA and private evaluations during this period.  
38 C.F.R. § 4.7.  For example, although the veteran 
complained of neck stiffness, the VA examiner in January 1999 
characterized the range of motion (flexion 60 degrees, and 
extension, lateral flexion and rotation, each to 35 degrees) 
as slightly restricted and neck spasm as mild.  The radiology 
interpretation was of mild cervical degenerative disc 
disease, with the clinical history noting neck stiffness.  On 
reexamination in December 1999, several months after a neck 
injury in a motor vehicle accident, the examiner reported 
spasm of the neck muscles and the range of motion was forward 
flexion 50 degrees, extension 35 degrees, lateral flexion and 
rotation each 25 degrees.  This range of motion is consistent 
with the earlier report, albeit slightly more restricted as 
would be expected recovering from an intercurrent injury.  An 
August 1999 VA radiology report noted the complaint of neck 
pain after a recent motor vehicle accident and a follow-up 
report in September 1999 noted he had a full range of motion 
of the neck.  The VA examiner's addendum in May 2000 noted 
the complaints of neck pain radiating toward the shoulder.  

Furthermore, contemporaneous private medical treatment 
reports show either normal range of motion, characterize the 
range of motion as "somewhat limited" or refer to "some 
problems" with the neck, without further elaboration.  A 
private examiner in April 2000 noted the veteran had recent 
physical therapy directed only incidentally to the neck, and 
that although he complained of persisting pain in the right 
neck he denied any real radiation of pain.  The history 
regarding the neck was of "off and on" ongoing neck 
problems.  The examiner described the range of motion as 
moderately restricted in all directions, and there was no 
radiating pain down the arm.  The veteran was tender to 
palpation in the cervical paraspinals and strength seemed to 
be 5/5 in the upper extremities and he had intact reflexes 
and intact soft touch in the upper extremities.  

Thereafter, a VA examiner in June 2001 noted the veteran used 
medication, a neck collar and TENS unit with good relief.  
The veteran stated that he drove a metro bus and that extreme 
range of motion caused pain.  The examiner noted the veteran 
appeared comfortable with the collar removed and that the 
range of motion was decreased mildly in all directions but 
most significant in flexion and extension.  He reported pain 
with lateral flexion and rotation.  Strength was graded as 
5/5 and sensation was intact.  He demonstrated reduced 
strength to neck flexion both looking forward and with 
lateral rotation.  Bilateral triceps deep tendon reflexes 
were absent and bilateral biceps and brachioradialis were 
one-plus.  The examiner felt that limited motion in lateral 
bending and rotation could be improved with neck musculature 
strengthening.  Contemporaneous VA outpatient reports through 
March 2002 show the complaint of neck pain and limited motion 
and in June 2001 a summary report noted he showed no sign or 
symptoms consistent with cervical radiculopathy or cervical 
stenosis.

Thus, the objective findings would not support an evaluation 
in excess of 20 percent for this period in the presence of 
demonstrable limitation of motion or satisfactory evidence of 
painful motion that was characterized as no more than 
moderate.  Furthermore, no objective neurological impairment 
related to the cervical spine arthritis was shown on several 
examinations, and this was clearly explained in a VA clinical 
summary early in 2001.  Thus, the 20 percent evaluation is 
the more nearly approximated level of disability with 
demonstrable, but no more than moderate limitation of motion 
the predominant manifestation in the disability picture.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5290, 5293 (2001).  

However, the Board takes into account a VA examiner's 
assessment on June 10, 2003, where the veteran reported that 
neck pain increased with motion of the neck and that his neck 
felt stiff and the neck muscles were tight.  According to the 
report, he did not give any history of flare-ups or of 
constant right upper extremity symptoms of radiculopathy that 
he reported as weakness and numbness "at times".  His use 
of a neck brace was infrequent, but he used a TENS unit daily 
and Tylenol and reported having physical therapy.  The 
examiner reported tenderness in the posterior neck but no 
muscle spasm or trigger points.  The range of motion was 
forward flexion and extension to 30 degrees, right lateral 
flexion 5 degrees, left lateral flexion 10 degrees, right 
rotation 20 degrees and left rotation 35 degrees.  The 
examiner found weakened movement and excess fatigability, but 
no additional loss of motion or incoordination with several 
repeat cycles of the planes of motion.  The examiner stated 
that neurologically there was no supraclavicular or lateral 
triangle neck tenderness, no numbness to light touch, 
slightly stronger grip strength in the left, slight right arm 
atrophy and no swelling, and full flexion and extension of 
the fingers.  The examiner characterized the functional 
impairment of the cervical spine as moderately severe 
referring to recent radiology findings.

The veteran's RO hearing testimony in September 2003 directed 
to the cervical spine noted he wore a cervical collar when he 
worked but not all the time at home (19).  He said he could 
move his neck to left but not much to the right and not 
downward without pain (20).  

An October 2003 independent medical examiner noted a work 
place injury to the right neck in May 1999 responded to 
conservative treatment, and that the veteran wore a soft 
collar intermittently as necessary and used a TENS unit.  The 
examiner noted there was pain with axial loading, and diffuse 
tenderness from C1-C7 into the right and left paracervical 
muscles.  The range of motion was forward flexion 40 degrees, 
extension 50 degrees, side bending 20 degrees bilateral, and 
rotation 40 degrees bilateral, all with pain at the extremes 
of motion.  Neurological examination of the upper extremities 
showed 5/5 muscle strength, intact sensation and point 
discrimination, 2+ and equal reflexes.  The examiner noted 
previously obtained radiology of the cervical spine showing 
multilevel disc protrusion.  The examiner's summary was that 
the cervical spine disability retarded the veteran's 
recovery, and that he had a very limited range of motion.  
The examiner stated that it would be difficult for the 
veteran to return to his former job as a bus driver but 
considered the veteran permanently disabled on account of the 
right shoulder.  However, the examiner felt that the cervical 
spine was one factor that complicated the veteran's 
condition.  The examiner characterized the attained range of 
motion as a "significant diminution".  A work-related job 
analysis in October 2003, apparently completed by the same 
examiner, confirmed the veteran was unable to perform work 
duties on account of the right shoulder.  

Thus, on a facts found basis, the Board concludes that 
overall functional impairment for the cervical spine more 
nearly approximates the 30 percent evaluation for severe 
limitation of motion from June 10, 2003.  The Board takes 
notice of both examiners' characterization of the level of 
functional impairment from the cervical spine and the 
weakened movement and excess fatigability the VA examiner 
reported.  Again, there is no clear indication of IVDS based 
upon the two neurologic evaluations.  However, the record 
reasonably raises a legitimate question of which of two 
evaluations should be assigned, taking into account the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  38 C.F.R. § 4.7.

A VA orthopedic examiner on January 19, 2005, noted the 
veteran's complaint of constant neck pain that at times shot 
from his neck to the right buttock and increased with neck 
motion, as when he turned his head driving.  The examiner 
stated there were no radicular symptoms to either arm or 
radiation.  The veteran reported flare-ups once a week when 
he would put on a cervical collar.  The examiner stated there 
was no history of incapacitating episodes.  It was noted the 
veteran wore a TENS unit and used Tylenol for pain and a neck 
brace at night several times a month for pain and stiffness.  
There was tenderness in the right lateral neck and trapezius 
and the veteran tilted his head to the left about 10 degrees.  
The pertinent range of motion showed a painful arc of forward 
flexion from 5 to 15 degrees and extension, lateral flexion 
and rotation all limited by pain.  With flexion and extension 
repeated several times, there was an additional 5-degree loss 
of flexion, some weakened movement and excess fatiguability, 
but no incoordination.  The examiner noted pertinently there 
were no radicular symptoms in the upper extremities and no 
definite radiculopathy of either upper extremity at this 
time.  The examiner stated that pain had a major functional 
impact on the veteran and he had severe functional impairment 
of the cervical spine.  The neurology examiner reported that 
clinically there was no evidence of myopathic signs and from 
the clinical examination it looked like the cervical lesions 
had not progressed.
 
Thus, for the period from January 19, 2005, the record viewed 
objectively favors a higher evaluation when the recent 
orthopedic and neurologic examinations are viewed together 
and compared with the earlier reports.  There appears to be 
an appreciable increase in the disability manifested 
primarily through marked limitation of forward flexion that 
was more restricted with repetitive motion.  The VA 
orthopedic examiner's conclusion that the veteran's cervical 
spine disability resulted in severe functional impairment 
represented a clear distinction from earlier examinations.  
Under the changes effective in September 2003, the only 
pertinent plane of motion is forward flexion and based upon 
the recent report the veteran did more nearly approximate the 
15-degree threshold for a 30 percent evaluation.  However, he 
did not manifest objective neurologic signs and symptoms to 
apply the alternative evaluation method for IVDS, and the 
rating board selected the 40 percent evaluation from the 
rating schemes for IVDS that existed prior to the September 
2002 changes.  

As noted in the current rating scheme, chronic orthopedic and 
neurologic manifestations means orthopedic and neurologic 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so (emphasis added).  The recent 
examinations, consistent with earlier examinations, did not 
support the presence of such neurologic signs, and this was 
evident from the neurology examiner's evaluation.  The Board 
concludes that the disability is properly viewed as 40 
percent disabling but no higher under the IVDS criteria 
previously in effect and the applicable rating guidance does 
not preclude the application of these criteria on a facts 
found basis.  See, for example, VAOPGCPREC 3-00.  
Furthermore, his recent Board hearing testimony was 
consistent with the history provided on the recent VA 
examinations regarding the increased symptoms, his use of a 
neck brace and TENS unit (T 4, 7-9).

Thus, the Board finds that the preponderance of the evidence 
is against the claim for an evaluation in excess of 40 
percent currently or for a 40 percent rating prior to January 
19, 2005, as the competent and probative evidence of the 
cervical spine disability does not more nearly approximate 
the criteria for that evaluation as explained above based 
upon incapacitating episodes, or alternatively chronic 
orthopedic and neurologic manifestations under either version 
of the IVDS criteria.  38 C.F.R. § 4.7.  

Finally, the Board has also considered whether a higher 
evaluation is warranted on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), as the record shows that the RO did not 
find that the record warranted its application.  However, 
there is no indication that the condition of the neck has 
required frequent hospitalization, or that that it markedly 
interferes with employment so as to render impractical the 
application of the regular schedular standards.  The record 
shows a nonservice-connected shoulder disability 
substantially interfered with his ability to continue 
working.  

Furthermore, the percentage evaluation recognizes a 
substantial impairment of the cervical spine.  Accordingly, 
an extraschedular evaluation is not warranted. 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996)(When evaluating an increased rating claim, it is well 
established that the Board may affirm an RO's conclusion that 
a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.), see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

ORDER

An initial disability evaluation in excess of 20 percent for 
degenerative disc disease of the cervical spine prior to June 
10, 2003, is denied.

An initial disability evaluation of 30 percent for 
degenerative disc disease of the cervical spine is granted 
from June 10, 2003, subject to the regulations governing the 
payment of monetary awards.  

An initial disability evaluation of 40 percent for 
degenerative disc disease of the cervical spine prior to 
January 19, 2005, or a rating in excess of 40 percent 
thereafter is denied.  



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


